Citation Nr: 1451271	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2002 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, denied service connection for tinnitus.  In the February 2011 Notice of Disagreement, the Veteran also initiated an appeal as to the issue of service connection for posttraumatic stress disorder (PTSD).  In a June 2011 rating decision, the RO fully granted service connection for PTSD; therefore, this issue is not in appellate status, and is not before the Board.  

An appeal has not been perfected as to the issues of entitlement to service connection for residuals of a traumatic brain injury (TBI) and for a respiratory condition, including a lung condition, a mouth condition, and a nose condition.  The RO adjudicated the issues of entitlement to service connection for residuals of a TBI, a lung condition, a mouth condition, and a nose condition in the July 2010 rating decision.  Although the Veteran initiated the appeal process with the February 2011 Notice of Disagreement, he did not submit a timely Substantive Appeal pursuant to the March 2012 Statement of the Case (SOC).  

The Board notes that the issues of entitlement to service connection for residuals of a TBI and a respiratory condition were certified for appeal to the Board in December 2013.  However, in a May 2012 Report of Contact, construed by the RO as the Veteran's Substantive Appeal and accepted in lieu of a VA Form 9, only the issue of entitlement to service connection for tinnitus was identified in relation to the Veteran's desire to continue the appellate process.  

The Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a Substantive Appeal is not jurisdictional, and thus, VA may waive any question of timeliness in the filing of a Substantive Appeal.  In that case, by treating a disability rating matter as if it were part of the veteran's timely filed Substantive Appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.

Unlike the claimant in Percy, in this Veteran's case, VA has not "consistently treated this matter as if it was part of the timely filed Substantive Appeal."  Percy, 23 Vet. App. at 46.  Other than the VA Form 8, Certification of Appeal, dated in December 2013, there is no reference to continued claims of entitlement to service connection for residuals of a TBI and a respiratory condition subsequent to the May 2012 SOC.  The Board notes the RO did not issue a Supplemental Statement of the Case or otherwise readjudicate the claims since the May 2012 SOC.  Accordingly, the Board concludes that this case is distinguished from Percy, and that the issues of entitlement to service connection for residuals of a TBI and a respiratory condition are not in appellate status, and are not before the Board.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The Veteran's current tinnitus is etiologically related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110; 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection - Analysis

The Veteran contends that service connection is warranted for tinnitus.  Specifically, the Veteran contends that he currently experiences ringing in the ears as the result of exposure to acoustic trauma while in service.  The Veteran has identified exposure to loud noises as a routine part of his duties as a heavy equipment diesel mechanic.  After review of all the evidence of record, both lay and medical, the Board finds, resolving all reasonable doubt in the Veteran's favor, that tinnitus was incurred in service.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 and personnel records reflect a duty MOS as a construction equipment repairman.  A March 2004 Department of Defense (DoD) post-deployment health assessment questionnaire indicates that the Veteran reported exposure to loud noise often while deployed in Southwest Asia.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran has a current tinnitus disability.  Evidence against a finding of a current tinnitus disability is contained in a June 2007 VA treatment record and a May 2011 VA respiratory examination report.  In the June 2007 VA treatment record, the VA physician indicated that the Veteran complained of "varying perception of loudness," but denied any other ear problems.  In the May 2011 VA respiratory examination report the VA examiner specifically noted that the Veteran denied a current complaint of tinnitus.   

Evidence in favor of a finding of a current tinnitus disability is contained in a February 2011 VA audiology consult report and the Veteran's lay statements.  In the February 2011 VA audiology report, the treating clinician diagnosed bilateral tinnitus based on the Veteran's complaints.  The VA clinician also noted a positive history of noise exposure, although he did not specify the type of exposure or if the exposure was in-service or post-service.   

The Veteran's lay statements indicate his belief that service connection is warranted for tinnitus.  While the Veteran's statements have not described his current disability in detail, the Board finds implicit in his application for compensation and his statements during the pendency of the appeal are his contentions that he has a current tinnitus disability that is related to service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 ("ringing in the ears is capable of lay observation").  As such, the Board finds that the evidence regarding the presence of a current tinnitus disability is in relative balance.  

The Board notes that there was no VA audiological examination performed in connection with the Veteran's claim for tinnitus.  The Veteran was afforded, but failed to attend, VA audiological examinations in June 2010, June 2011, and November 2011.  As a result, there is no medical evidence of record that specifically addresses the question of whether the Veteran's tinnitus is etiologically related to noise exposure experienced in service.  Therefore, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current tinnitus is related to active service.  A March 2004 DoD post-deployment health assessment questionnaire indicates that the Veteran reported complaints of ringing in the ears beginning during his time in Southwest Asia and continuing following return to the United States.  While service treatment records do not contain treatment for tinnitus, the Board finds the Veteran's contemporaneous complaints of tinnitus in service to be competent and credible evidence of an in-service incurrence.  See Layno, 6 Vet. App. at 469; Charles, 
16 Vet. App. at 374.  The Veteran's lay contentions of tinnitus symptoms during service and his contentions of current tinnitus symptoms tend to show that his 

current tinnitus disability was incurred coincident with active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


